Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19          PageID.1   Page 1 of 36




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN

   ELAINE HALL and MANUEL LOPEZ,                 Case No.:
   Individually and on Behalf of All Others
   Similarly Situated,                           CLASS ACTION COMPLAINT
                Plaintiffs,
                                                 JURY TRIAL DEMANDED
         v.
   GENERAL MOTORS, LLC,
                Defendant.



              CLASS ACTION COMPLAINT AND JURY DEMAND

         Plaintiffs Elaine Hall and Manuel Lopez (“Plaintiffs”) bring this action

   against Defendant General Motors LLC (“Defendant” or “GM”), by and

   through their attorneys, individually and on behalf of all others similarly

   situated, and allege as follows:

                                  INTRODUCTION

         1.     Plaintiffs bring this action individually and on behalf of all similarly

   situated persons (“Class Members”) who purchased or leased 2010 through 2016

   Chevrolet Impala vehicles in the United States (“Class Vehicles”) that were

   designed, manufactured, distributed, marketed, sold, and leased by Defendant.

         2.     Beginning in 2007, if not before, Defendant knew that the Class

   Vehicles contain one or more design and/or manufacturing defects in their

   StabiliTrak electronic stability control system that can cause the system to

   engage when it should not (the “StabiliTrak Defect”). The StabiliTrak Defect
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19        PageID.2   Page 2 of 36




   can cause the vehicle to pull to one side (particularly while turning), hesitate,

   jerk, brake/lock wheels, lose power and/or stall.

         3.     The StabiliTrak Defect has been documented to occur under a

   variety of driving conditions, and presents a grave safety hazard that renders the

   Class Vehicles unreasonably dangerous to consumers because of the increased

   probability that the vehicle will be involved in an accident, as well as the

   possibility that Class Members may become stranded under unsafe conditions.

   Numerous owners have reported their vehicles pull to one side and/or emit a loud

   grinding noise while turning, others have reported hesitation, jerking, random

   braking/locking of the wheels, loss of power and stalling. These symptoms are

   sometimes accompanied by illumination of one or more warning lights including

   the “ABS” warning light, the “Service StabiliTrak” warning light and the

   “Service Traction Control” warning light.           The following two consumer

   complaints are representative of the hundreds that have been filed with the

   National Highway Traffic Safety Administration (“NHTSA”)1 over the past

   decade:

         NHTSA ID No. 10894672 July 30, 2016: MY CAR IS TRYING
         TO KILL ME. AT A COMPLETE STOP WHEN I HIT THE GAS
         THE TRACTION CONTROL COMES ON. MY DASH SAYS
         SERVICE STABILITRAK , TRACTION CONTROL AND ABS.
         I MUST TURN OFF THE TRACTION CONTROL TO DRIVE
         MY VEHICLE. WITH ALL THAT, IF I DRIVE UP HILL IT

   1
     Spelling and grammatical errors in consumer complaints reproduced herein
   remain as found in the original.
                                           2
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19      PageID.3   Page 3 of 36




         TURNS THE TRACTION CONTROL ON, THE ABS AND
         TRACTION CONTROL LIGHT UP AND THE LIGHTS STAY
         ON. WHEN THE CAR IS RESTARTED ALL THE LIGHTS GO
         AWAY. TWICE I WAS PULLING ONTO THE HIGHWAY
         FROM A STOP. THAT SITUATION HAPPENED AND MY
         CAR DIDNT MOVE. LUCKILY THE CAR WAS ABLE TO
         MOVE OR ELSE I WOULD HAVE SEVERLY INJURED. THIS
         HAPPENS WITH MY VEHICLE DAILY. I TOOK MY CAR IN
         BECAUSE MY ALTERNATOR FAILED. I TOLD THE
         DEALERSHIP ABOUT A TSB FOR THE ISSUE AND THEY
         DID NOTHING. IT ALSO HAPPENS A LOT IF IM
         ACCELERATING WHILE TURNING A CORNER. THE DASH
         LIGHTS UP LIKE CHRISTMAS LIGHTS.

         NHTSA ID No. 10592608 March 14, 2014: I WAS DRIVING
         AND AFTER MAKING A LEFT TURN, MY SERVICE
         TRACTION CONTROL, SERVICE BRAKE ASSIST, AND
         ABS LIGHT POPPED ON. IT WENT ON AND OFF FOR
         MANY DAYS AS I WOULD STOP AND THEN RE-START
         THE CAR. I FINALLY TOOK IT TO A CHEVY DEALERSHIP
         AND WAS TOLD THEY TESTED THE FRONT ABS
         CONNECTOR AND ADJUSTED THE TIMING. LIGHTS AND
         CODES WENT OFF FOR ABOUT TWO WEEKS THEN
         POPPED BACK ON UPON MAKING A LEFT TURN. IN
         ADDITION TO THE LIGHTS AND CODES, THE CAR NOW
         MAKE A LOUD GRINDING NOISE AND THE CAR STALLS.
         I HAVE BEEN ATA LIGHT IN THE MIDDLE OF MAKING A
         TURN WHEN THE CAR WILL STALL AND NOT LET ME
         TAKE OFF-THE TRACTION CONTROL SYMBOL WILL
         COME ON AND I WILL BE STUCK TRING TO
         ACCELERATE. THIS IS VERY DANGEROUS AS I HAVE
         ALMOST BEEN HIT FROM BEHIND FEW TIMES DUE TO
         NOT BEING ABLE TO ACCELERATE IN A TIMELY
         FASHION.

         4.    In addition to the obvious safety hazard the StabiliTrak Defect

   poses, the cost to repair the StabiliTrak Defect can be exorbitant, requiring

   consumers to pay hundreds, if not thousands, of dollars.


                                          3
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19       PageID.4   Page 4 of 36




         5.     Plaintiffs are informed and believe, and based thereon allege, that

   beginning in 2008 Defendant issued Technical Service Bulletins (“TSBs”) to

   only its dealers concerning the Class Vehicles’ StabiliTrak systems which

   evidence Defendant’s early knowledge of the Defect.2

         6.     Plaintiffs are informed and believe, and based thereon allege, that

   despite notice of the StabiliTrak Defect from numerous consumer complaints,

   warranty data, and dealership repair orders, Defendant has not recalled the

   Class Vehicles to repair the StabiliTrak Defect, has not offered its customers a

   suitable repair or replacement free of charge, and has not offered to reimburse

   the Class Vehicles’ current and former owners and leaseholders the costs they

   have incurred relating to diagnosing and repairing the StabiliTrak Defect.

         7.     Plaintiffs are informed and believe, and based thereon allege, that

   Defendant knew that the Class Vehicles are defective and not fit for their

   intended purpose of providing consumers with safe and reliable transportation.

   Nevertheless, Defendant actively concealed the StabiliTrak Defect from

   Plaintiffs and the other Class Members, and failed to disclose it to them, at the

   time of purchase or lease and thereafter. Had Plaintiffs and Class Members

   known about the StabiliTrak Defect, they would not have purchased the Class

   Vehicles or would have paid less for them. As a result of their reliance on



   2
    The TSBs discussed herein were not disseminated to owners and lessees of the
   Class Vehicles.
                                          4
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19       PageID.5   Page 5 of 36




   Defendant’s omissions, owners and/or lessees of the Class Vehicles have

   suffered ascertainable loss of money, property, and/or loss in the value of their

   Class Vehicles.

                                      PARTIES
         A.     Plaintiffs

                1.    Plaintiff Elaine Hall

         8.     Plaintiff Elaine Hall is a resident of Los Angeles, California. In or

   about July 2017, Ms. Hall purchased a used 2016 Chevrolet Impala from Felix

   Chevrolet in Los Angeles, California, an authorized GM dealer. Prior to

   purchasing, Ms. Hall spoke with the dealer sales representative about the vehicle,

   test drove the vehicle and closely inspected the vehicle for any damage or

   deficiencies. Safety is important to Ms. Hall and she purchased the vehicle

   believing it to be safe. At no time during the purchase process was Ms. Hall

   informed that the vehicle suffered from the StabiliTrak Defect, nor did she

   notice any symptoms of the StabiliTrak Defect. Had Ms. Hall been informed

   that the vehicle suffered from the StabiliTrak Defect, she would not have

   purchased it. Ms. Hall purchased her vehicle primarily for his personal, family,

   or household purposes. Ms. Hall’s vehicle was designed, manufactured, sold,

   distributed, advertised, marketed and warranted by GM.

         9.     After purchasing her vehicle, Ms. Hall began to experience a loud

   grinding noise and hesitation when turning. Sometimes these symptoms are


                                           5
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19          PageID.6   Page 6 of 36




   accompanied by illumination of the StabiliTrak and/or other related warning

   lights.

             10.   On or about November 10, 2017, with 38,404 miles on her

   odometer, Ms. Hall took her vehicle to Felix Chevrolet complaining of the

   problems she was experiencing. Felix Chevrolet confirmed that one or more

   warning lights were illuminated and performed diagnostic tests, but claimed the

   vehicle had stored no trouble codes and as a result performed no repairs.

   Following this visit, Ms. Hall continued and continues to experience the

   StabiliTrak Defect.

             11.   At all relevant times, Ms. Hall’s vehicle was driven in a foreseeable

   manner in which it was intended to be used.

                   2.    Plaintiff Manuel Lopez

             12.   Plaintiff Manuel Lopez is a resident of Santa Maria, California. On

   or about June 2013, Mr. Lopez purchased a used 2012 Chevrolet Impala vehicle

   from Stowasser Buick GMC (“Stonewasser”) in Santa Maria, California, an

   authorized GM dealer. Prior to purchase, Mr. Lopez spoke with the dealer sales

   representative about the vehicle, test drove the vehicle, reviewed a CarFax report

   regarding the vehicle and discussed internet research performed by his son

   concerning the vehicle. Safety is important to Mr. Lopez and he purchased the

   vehicle believing it to be safe. At no time during this process was Mr. Lopez

   informed that the vehicle suffered from the StabiliTrak Defect, nor did he notice

                                              6
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19    PageID.7   Page 7 of 36




   any symptoms of the StabiliTrak Defect. Had Mr. Lopez been informed that

   the vehicle suffered from the StabiliTrak Defect, he would not have purchased

   it. Mr. Lopez purchased his vehicle primarily for his personal, family, or

   household purposes. Mr. Lopez’s vehicle was designed, manufactured, sold,

   distributed, advertised, marketed and warranted by GM.

         13.    Subsequent to Mr. Lopez’s vehicle purchase, he began to

   experience a loud grinding noise when driving in reverse and when turning, as

   well as a pulling/jerking sensation when turning. Sometimes these symptoms

   are accompanied by illumination of the StabiliTrak warning light and/or other

   related warning lights.

         14.    On or about September 13, 2013 with 39,532 miles on his odometer,

   Mr. Lopez took his vehicle to Stonewasser complaining of the problems he was

   experiencing. Stonewasser claimed that it was unable to duplicate the concern

   and performed no repairs. Following this visit, Mr. Lopez continued to

   experience the StabiliTrak Defect.

         15.    On or about June 2, 2015 with 59,635 miles on his odometer, Mr.

   Lopez took his vehicle to Stonewasser again complaining of the problems he was

   experiencing. Stonewasser replaced the hub bearing to address the issue for

   which Mr. Lopez paid a $100 insurance deductible. Following this visit, Mr.

   Lopez continued to experience the StabiliTrak Defect.



                                         7
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19      PageID.8   Page 8 of 36




         16.    On or about November 7, 2016 with 68,217 miles on his odometer

   Mr. Lopez took his vehicle in to Stowasser again complaining of the problems

   he was experiencing. Stonewasser claimed that it was unable to duplicate the

   concern and performed no repairs. Following this visit, Mr. Lopez continued

   and continues to experience the StabiliTrak Defect.

         17.    At all relevant times, Mr. Lopez’s vehicle was driven in a

   foreseeable manner in which it was intended to be used.

         B.     Defendant

         18.    Defendant General Motors, LLC is a Delaware limited liability

   company with its principal place of business located at 300 Renaissance Center,

   Detroit, Michigan 48243.

         19.    Defendant is responsible for the design, manufacture, distribution,

   marketing, sale and lease of the Class Vehicles.

         20.    Whenever, in this Complaint, reference is made to any act, deed or

   conduct of Defendant, the allegation means that Defendant engaged in the act,

   deed, or conduct by or through one or more of its officers, directors, agents,

   employees or representatives who was actively engaged in the management,

   direction, control, or transaction of the ordinary business and affairs of

   Defendant.




                                          8
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19        PageID.9    Page 9 of 36




                             JURISDICTION & VENUE

         21.    This is a class action.

         22.    This Court has subject matter jurisdiction over this action under

   the Class Action Fairness Act, 28 U.S.C. § 1332(d). The aggregated claims of

   the individual class members exceed the sum value of $5,000,000, exclusive of

   interests and costs. This Court has general jurisdiction over Defendant because

   its principal place of business is located within this District. For this same

   reason, venue is proper in this District.

                            FACTUAL ALLEGATIONS

   A.    Background

         23.    An electronic stability control (“ESC”) system is active-safety

   technology that is designed to proactively help drivers maintain control of their

   vehicles in situations where the vehicle is beginning to lose directional stability.

   This is achieved through the use of a computer which controls individual wheel

   brakes, or sometimes cuts power to the wheels, to send the car in the intended

   direction when the vehicle would otherwise skid.

         24.    In 2003, GM became the first domestic manufacturer to offer an

   ESC system, the StabiliTrak system.3 The StabiliTrak control module compares




   3
       See Bret Dick, GMC ‘Control Freak’ Tech Avoids Crashes,
   https://media.gm.com/media/us/en/gmc/news.detail.html/content/Pages/news/u

                                               9
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19      PageID.10    Page 10 of 36




    the steering input with the vehicle’s actual response, and when necessary, makes

    small, individual brake and engine torque applications to enhance control and

    help keep the vehicle on track.4 The StabiliTrak control module is integrated

    with, and serves as a supplement to, the anti-lock braking system (“ABS”) and

    the Traction Control System (“TCS”). It receives information about the speed

    and rotation of all four wheels from wheel speed sensors placed on each wheel

    and uses this information to compute whether braking pressure, or reducing

    engine power, is necessary to correct the vehicle’s intended direction.

          25.    A properly functioning ECS system enhances the driver’s ability

    to stop and otherwise control his or her vehicle and can be a great boon to

    vehicle safety. Conversely, a malfunctioning ESC system can pose an extreme

    hazard by causing a vehicle to randomly stop, hesitate, brake, loose power, pull

    to one side or even stall.

    B.     GM’s Knowledge of the StabiliTrak Defect

          26.    For years, Defendant has designed, manufactured, distributed, sold

    and leased the Class Vehicles. Upon information and belief, it has sold, directly

    or indirectly through dealers and other retail outlets, many thousands of Class

    Vehicles in California and nationwide.



    s/en/2011/Apr/0413_terrain.html (GMC Press Room, Apr. 4, 2013) (last visited
    January 4, 2019). Exhibit 1
    4
      See https://www.gmfleet.com/technology/stabilitrak.html (last visited January
    18, 2019). Exhibit 2
                                           10
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19    PageID.11    Page 11 of 36




          27.   Plaintiffs are informed and believe, and based thereon allege, that

    as early as 2007, if not before, Defendant acquired its knowledge of the

    StabiliTrak Defect through sources not available to Plaintiffs and Class

    Members, including, but not limited to, pre-production testing, pre-production

    design failure mode and analysis data, production design failure mode and

    analysis data, early consumer complaints made exclusively to Defendant’s

    network of dealers and directly to Defendant, aggregate warranty data compiled

    from Defendant’s network of dealers, testing conducted by Defendant in

    response to consumer complaints, and repair order and parts data received by

    Defendant from Defendant’s network of dealers.

          28.   Defendant’s early knowledge of the StabiliTrak Defect is

    evidenced by, among other things, Defendant’s issuance of multiple TSB’s

    regarding the Defect.

          29.   For example, on or about May 1, 2008, Defendant issued

    Manufacturer Communication No. PIC-4868 to NHTSA applicable to 2007-

    2009 Chevrolet Impalas, among other vehicles. This Communication states:

    “ABS, TRACTION CONTROL, OR STABILITY TELL TALES ON (DTC

    C0035-C0052).      THE ABS, TRACTION CONTROL, OR SERVICE

    STABILITRAC SYSTEM (IF EQUIPPED) WARNING TELLTALES

    ILLUMINATE.” On information and belief, this Communication was issued



                                         11
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19     PageID.12    Page 12 of 36




    by Defendant in conjunction with a TSB regarding problems with the

    StabiliTrak system.

          30.    Shortly thereafter, in or about October 27, 2008, Defendant issued

    TSB No. 08-05-025-004A applicable to 2007 through 2009 Chevrolet Impalas,

    among other vehicles. The subject line of this TSB states: “Antilock Brake

    System (ABS), Traction Control System (TCS) or StabiliTrak(R) Light On,

    DTCs C0035-C0052 Set (Perform Diagnostic Component Test Procedure and

    Repair as Necessary).” This TSB goes on to specify a diagnostic procedure for

    the wheel speed sensor (“WSS”) (a component of the StabiliTrak system),

    including but not limited to testing of the ohms range between two signal

    terminals and checking for an intermittent circuit condition. This TSB indicates

    that it supersedes TSB 08-05-25-004 which, on information and belief, was

    issued at some earlier point in time. A copy of this TSB is attached hereto as

    Exhibit 3.

          31.    In or about May of 2012, Defendant issued TSB No. PI0631C

    applicable to certain 2012 Chevrolet Impalas. In the Condition/Concern section

    of this TSB Defendant notes that some customers may comment on one or more

    of the following conditions: the malfunction indicator (MIL) lamp is on; the

    ABS indicator turns on; the ABS system engages; the Traction Control

    indicator turns on; the Traction Control engages; the Service Stability System

    message displays. This TSB goes on to state that “[t]this condition may be

                                          12
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19     PageID.13    Page 13 of 36




    caused by the engine wiring harness rubbing on the front side of the

    transmission” which can cause chaffing or damage to the wires, and specifies a

    procedure for diagnosing the condition. A copy of this TSB is attached hereto

    as Exhibit 4. On information and belief Defendant issued multiple additional

    iterations of this TSB after May of 2012 adding additional Chevrolet Impala

    vehicles. For example, in or about February 2014 Defendant issued TSB

    PI0631I which expanded the covered vehicles to 2012-2013 Chevrolet Impalas

    built prior to a specified VIN breakpoint. A copy of this TSB is attached hereto

    as Exhibit 5. On information and belief, Defendant found it necessary to

    continuously update and expand the coverage of its TSBs because it continued

    to manufacture vehicles with known defects to avoid the costs associated with

    implementing a proper remedy.

          32.   In or about April 2014, Defendant issued TSB No. PIC5992

    applicable to the 2007-2013 Chevrolet Impala and 2014-2015 Chevrolet Impala

    Limited, among other vehicles. The subject line of this TSB states: “Diagnostic

    Tip – ABS Lamp on With Any of the Following DTCs C0035 C0040 Or

    Unwanted Traction Control Activation.”       This TSB goes on to specify a

    diagnostic procedure for the wheel speed sensor, specifically noting that ohm

    checking the WSS jumper harness may not identify a concern. A copy of this

    TSB is attached hereto as Exhibit 6. In or about May 2016, TSB No. PIC5992

    was superseded by TSB No. PIC5992A, which updated the model years to

                                          13
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19     PageID.14    Page 14 of 36




    include the 2016 Chevrolet Impala (the content is otherwise the same). A copy

    of this TSB is attached hereto as Exhibit 7.

          33.   On information and belief, Defendant issued the above TSBs to

    address problems being caused by the StabiliTrak Defect. Defendant had and

    has a duty to disclose the StabiliTrak Defect and the associated repair costs to

    Class Vehicle owners, among other reasons, because the Defect poses an

    unreasonable safety hazard; because Defendant had and has exclusive

    knowledge and/or access to material facts about the Class Vehicles and their

    StabiliTrak systems that were and are not known to or reasonably discoverable

    by Plaintiffs and other Class Members; and because Defendant has actively

    concealed the StabiliTrak Defect from its customers.

          34.   Hundreds, if not thousands, of purchasers and lessees of the Class

    Vehicles have experienced the StabiliTrak Defect.         Complaints filed by

    consumers with the NHTSA and posted on the Internet demonstrate that the

    StabiliTrak Defect is widespread and dangerous. Attached hereto as Exhibit 8

    are example consumer complaints filed with the NHTSA for the 2007 through

    2016 model years. On information and belief, throughout the relevant time

    period Defendant monitored complaints submitted to NHTSA as part of its

    normal business operations.

          35.   Although Defendant was aware of the widespread nature of the

    StabiliTrak Defect in the Class Vehicles, and the grave safety risk posed by it,

                                           14
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19     PageID.15    Page 15 of 36




    Defendant took no steps to notify customers of the StabiliTrak Defect or to

    provide them with any relief.

          36.   Customers have reported the StabiliTrak Defect in the Class

    Vehicles to Defendant directly and through its dealers. As a result of these

    reports and its own internal testing, among other things, Defendant was fully

    aware of the StabiliTrak Defect contained in the Class Vehicles throughout the

    Class Period. Nevertheless, Defendant actively concealed the existence and

    nature of the StabiliTrak Defect from Plaintiffs and the other Class Members at

    the time of purchase or repair and thereafter. Specifically, Defendant:

                a. Failed to disclose and/or actively concealed, at and after the

                   time of purchase or repair, any and all known material defects

                   or material nonconformities of the Class Vehicles, including the

                   StabiliTrak Defect;

                b. Failed to disclose and/or actively concealed, at and after the

                   time of purchase or repair, that the Class Vehicles and their

                   StabiliTrak systems were not in good working order, were

                   defective, and were not fit for their intended purpose; and,

                c. Failed to disclose and/or actively concealed, at and after the

                   time of purchase or repair, the fact that the Class Vehicles and

                   their StabiliTrak systems were defective, despite the fact that



                                          15
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19        PageID.16   Page 16 of 36




                    Defendant learned of such defects as early as 2007, if not

                    before.

          37.    Defendant has deprived Class Members of the benefit of their

    bargain, exposed them all to a dangerous safety Defect, and caused them to

    expend money at its dealerships or other third-party repair facilities and/or take

    other remedial measures related to the StabiliTrak Defect contained in the Class

    Vehicles.

          38.    Defendant has not recalled the Class Vehicles to repair the

    StabiliTrak Defect, has not offered to its customers a suitable repair or

    replacement of parts related to the StabiliTrak Defect free of charge, and has

    not offered to reimburse Class Vehicle owners and leaseholders who incurred

    costs for repairs related to the StabiliTrak Defect.

          39.    Class Members have not received the value for which they

    bargained when they purchased or leased the Class Vehicles.

          40.    As a result of the StabiliTrak Defect, the value of the Class

    Vehicles has diminished, including without limitation the resale value of the

    Class Vehicles. Reasonable consumers, like Plaintiffs, expect and assume that

    a vehicle’s StabiliTrak system is not defective and will not place vehicle

    occupants at an increased risk of harm. Plaintiffs and Class Members further

    expect and assume that Defendant will not sell or lease vehicles with known

    safety defects, such as the StabiliTrak Defect, and will disclose any such defect

                                            16
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19         PageID.17    Page 17 of 36




    to its customers prior to selling or leasing the vehicle, or offer a suitable repair.

    They do not expect that Defendant would fail to disclose the StabiliTrak Defect

    to them, and continually conceal the defect.

                 TOLLING OF THE STATUTE OF LIMITATIONS

          41.    Plaintiffs and the other Class Members were not reasonably able

    to discover the StabiliTrak Defect until after purchasing or leasing the Class

    Vehicles, despite their exercise of due diligence.

          42.    Despite their due diligence, Plaintiffs and the other Class Members

    could not reasonably have been expected to learn or discover that they were

    deceived and that material information concerning the Class Vehicles and their

    StabiliTrak systems was concealed from them. Therefore, the discovery rule is

    applicable to the claims asserted by Plaintiffs and the other Class Members.

          43.    In addition, even after Plaintiffs and Class Members contacted

    Defendant and/or its authorized agents for vehicle repairs concerning the

    defective nature of the Class Vehicles and their StabiliTrak systems, Plaintiffs

    and Class Members were routinely told by Defendant directly and/or through

    its authorized agents for vehicle repairs that the Class Vehicles are not

    defective.

          44.    Any applicable statute of limitation has also been tolled by

    Defendant’s knowledge, active concealment, and denial of the defective nature

    of the Class Vehicles and their StabiliTrak systems.

                                             17
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19        PageID.18    Page 18 of 36




                          CLASS ACTION ALLEGATIONS

          45.    Plaintiffs bring this lawsuit as a class action on behalf of themselves

    and all others similarly situated as members of the proposed Classes pursuant to

    Federal Rules of Civil Procedure 23(a), (b)(2), and/or (b)(3). This action satisfies

    the numerosity, commonality, typicality, adequacy, predominance, and

    superiority requirements of those provisions.

          46.    The Classes are defined as:

                 Nationwide Class:        All purchasers and lessees of any
                 2010 through 2016 Chevrolet Impala vehicles who reside in
                 the United States (the “Nationwide Class”).

                 California Sub-Class: All Members of the Nationwide
                 Class who purchased or leased Class Vehicles in the State
                 of California (the “California Sub-Class”).
                 CLRA Sub-Class: All members of the California Sub-
                 Class who are “consumers” within the meaning of California
                 Civil Code §1761(d).
          47.    Excluded from the Class and Sub-Classes are: (1) Defendant, any

    entity or division in which Defendant has a controlling interest, and its legal

    representatives, officers, directors, assigns, and successors; (2) the Judge to

    whom this case is assigned and the Judge’s staff; and (3) those persons who

    have suffered personal injuries as a result of the facts alleged herein. Plaintiffs

    reserve the right to amend the Class and Sub-Classes definitions if discovery

    and further investigation reveal that the Class and/or Sub-Classes should be

    expanded or otherwise modified.



                                            18
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19     PageID.19    Page 19 of 36




          48.   Numerosity: Although the exact number of Class and Sub-Class

    Members is uncertain and can only be ascertained through appropriate

    discovery, the number is great enough such that joinder is impracticable. The

    disposition of the claims of these Class Members in a single action will provide

    substantial benefits to all parties and to the Court. The Class Members are,

    inter alia, readily identifiable from information and records in Defendant’s

    possession, custody, or control.

          49.   Typicality: The claims of the representative Plaintiffs are typical

    of the claims of the Class in that the representative Plaintiffs, like all Class

    Members, paid for a Class Vehicle designed, manufactured, and distributed by

    Defendant in which the StabiliTrak system was defective. The representative

    Plaintiffs, like all Class Members, have been damaged by Defendant’s

    misconduct in that they have incurred or will incur the cost of diagnosing and

    repairing or replacing the defective StabiliTrak system and its related parts.

    Further, the factual bases of Defendant’s misconduct are common to all Class

    Members and represent a common thread of fraudulent, deliberate, and/or

    negligent misconduct resulting in injury to all Class Members.

          50.   Commonality: There are numerous questions of law and fact

    common to Plaintiffs and Class Members that predominate over any question

    affecting only individual Class Members. These common legal and factual

    issues include the following:

                                          19
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19     PageID.20     Page 20 of 36




                a. Whether the Class Vehicles suffer from the StabiliTrak Defect;

                b. Whether the StabiliTrak Defect constitutes an unreasonable

                   safety risk;

                c. Whether Defendant knows about the StabiliTrak Defect and, if

                   so, how long Defendant has known of the defect;

                d. Whether the defective nature of the Class Vehicles and their

                   StabiliTrak systems constitutes a material fact;

                e. Whether Defendant had and has a duty to disclose the defective

                   nature of the Class Vehicles and their StabiliTrak systems to

                   Plaintiffs and the other Class Members;

                f. Whether Plaintiffs and the other Class Members are entitled to

                   equitable relief, including but not limited to a preliminary

                   and/or permanent injunction;

                g. Whether Defendant knew or reasonably should have known of

                   the StabiliTrak Defect contained in the Class Vehicles before it

                   sold or leased them to Class Members;

                h. Whether Defendant violated the Consumers Legal Remedies

                   Act, California Civil Code sections 1750 et seq., as alleged in

                   this Complaint;

                i. Whether Defendant has engaged in unlawful, unfair, or

                   fraudulent business practices in violation of California

                                         20
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19       PageID.21    Page 21 of 36




                    Business and Professions Code sections 17200 et seq., as

                    alleged in this Complaint;

                 j. Whether Defendant fraudulently concealed and/or failed to

                    disclose material facts concerning the Class Vehicles and their

                    StabiliTrak systems; and

                 k. Whether Defendant violated the implied warranty of

                    merchantability.

          51.    Adequate Representation: Plaintiffs will fairly and adequately

    protect the interests of the Class Members. Plaintiffs have retained attorneys

    experienced in the prosecution of class actions, including consumer and product

    defect class actions, and Plaintiffs intend to prosecute this action vigorously.

          52.    Predominance and Superiority: Plaintiffs and Class Members have

    all suffered and will continue to suffer harm and damages as a result of

    Defendant’s unlawful and wrongful conduct. A class action is superior to other

    available methods for the fair and efficient adjudication of the instant

    controversy. Absent a class action, most Class Members would likely find the

    cost of litigating their claims prohibitively high and would, therefore, have no

    effective remedy at law. Because of the relatively small size of the individual

    Class Members’ claims, it is likely that only a few Class Members could afford

    to seek legal redress for Defendant’s misconduct. Absent a class action, Class

    Members will continue to incur damages, and Defendant’s misconduct will

                                           21
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19       PageID.22    Page 22 of 36




    continue without remedy. Class treatment of common questions of law and fact

    would also be a superior method to multiple individual actions or piecemeal

    litigation in that class treatment will conserve the resources of the court and the

    litigants and will promote consistency and efficiency of adjudication.

                             FIRST CAUSE OF ACTION

                    (Violation of Consumers Legal Remedies Act,

        California Civil Code § 1750 et seq., on behalf of the CLRA Sub-Class)

          53.    Plaintiffs hereby incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint.

          54.    Plaintiffs bring this cause of action on behalf of themselves and on

    behalf of the members of the CLRA Sub-Class.

          55.    Defendant is a “person” as defined by California Civil Code §

    1761(c).

          56.    Plaintiffs and the other Class Members are “consumers” within the

    meaning of California Civil Code § 1761(d).

          57.    By failing to disclose and concealing the defective nature of the

    Class Vehicles and their StabiliTrak systems from Plaintiffs and Class

    Members, Defendant violated California Civil Code § 1770(a), as it represented

    that the Class Vehicles and their StabiliTrak systems had characteristics and

    benefits that they do not have, represented that the Class Vehicles and their

    StabiliTrak systems were of a particular standard, quality, or grade when they

                                            22
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19       PageID.23    Page 23 of 36




    were of another, and advertised the Class Vehicles with the intent not to sell

    them as advertised. See Cal. Civ. Code §§ 1770(a)(5), (7) & (9).

           58.   Defendant’s unfair and deceptive acts or practices occurred

    repeatedly in Defendant’s trade or business, were capable of deceiving a

    substantial portion of the purchasing public, and imposed a serious safety risk

    on the public.

           59.   Defendant knew that its Class Vehicles and their StabiliTrak

    systems suffered from an inherent defect, were defectively designed and/or

    manufactured, would fail prematurely, and were not suitable for their intended

    use.

           60.   Defendant was under a duty to Plaintiffs and the Class Members

    to disclose the defective nature of the Class Vehicles and their StabiliTrak

    systems and the associated repair costs because:

                 a. Defendant was in a superior position to know the true state of

                     facts about the safety defect contained in the Class Vehicles and

                     their StabiliTrak systems;

                 b. Plaintiffs and Class Members could not reasonably have been

                     expected to learn or discover that their StabiliTrak systems have

                     a dangerous safety defect until after they purchased the Class

                     Vehicles;

                 c. Defendant knew that Plaintiffs and Class Members could not

                                            23
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19      PageID.24    Page 24 of 36




                    reasonably have been expected to learn about or discover the

                    StabiliTrak Defect; and,

                 d. Defendant actively concealed the defective nature of the Class

                    Vehicles and their StabiliTrak systems from Plaintiffs and

                    Class Members at the time of sale and thereafter.

          61.    By failing to disclose the StabiliTrak Defect, Defendant has

    knowingly and intentionally concealed material facts and breached its duty not

    to do so.

          62.    The facts concealed or not disclosed by Defendant to Plaintiffs and

    the other Class Members are material because a reasonable consumer would

    have considered them to be important in deciding whether or not to purchase or

    lease the Class Vehicles, or to pay less for them. Had Plaintiffs and other Class

    Members known that the Class Vehicles and their StabiliTrak systems were

    defective, they would not have purchased or leased the Class Vehicles, or would

    have paid less for them.

          63.    Plaintiffs and the other Class Members are reasonable consumers

    who do not expect that their vehicles will suffer from an StabiliTrak Defect.

    That is the reasonable and objective consumer expectation for vehicles and their

    StabiliTrak systems.

          64.    As a result of Defendant’s misconduct, Plaintiffs and the other

    Class Members have been harmed and have suffered actual damages in that the

                                           24
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19         PageID.25    Page 25 of 36




    Class Vehicles and their StabiliTrak systems are defective and require repair or

    replacement.

          65.       As a direct and proximate result of Defendant’s unfair or deceptive

    acts or practices, Plaintiffs and the other Class Members have suffered and will

    continue to suffer actual damages.

          66.       By letter dated August 15, 2018, and sent via certified mail,

    Plaintiffs provided Defendant with notice of its alleged violations of the CLRA

    pursuant to California Civil Code Section 1782(a) and demanded that

    Defendant rectify the problems associated with the behavior detailed above. As

    of the filing of this Complaint, Defendant has failed to respond to Plaintiffs’

    demands and has failed to give notice to all affected consumers, as required by

    California Civil Code Section 1782.

          67.       Plaintiffs’ counsel’s Declaration, to the extent required under

    California Civil Code section 1780(d), which reflects that a Defendant resides

    and has its principal place of business in this judicial district, is attached hereto

    as Exhibit 9.

          68.       Plaintiffs seek an order enjoining the acts and practices described

    above.

          69.       Plaintiffs additionally seek actual damages, restitution, statutory

    and punitive damages, attorneys’ fees and costs, and any other relief that the

    Court deems proper under Section 1780(a) of the CLRA pursuant to Civil Code

                                             25
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19        PageID.26    Page 26 of 36




    Section 1782(d), due to Defendant’s failure to rectify or agree to adequately

    rectify its violations as detailed above.

                             SECOND CAUSE OF ACTION

       (Violation of Unfair Competition Law. California Business & Professions

                Code § 17200 et seq., on behalf of the California Sub-Class)

           70.     Plaintiffs hereby incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint.

           71.     Plaintiffs bring this cause of action on behalf of themselves and on

    behalf of the members of the California Sub-Class.

           72.     California Business & Professions Code Section 17200 prohibits

    acts of “unfair competition,” including any “unlawful, unfair or fraudulent

    business act or practice” and “unfair, deceptive, untrue or misleading

    advertising.”

           73.     Defendant knew that the Class Vehicles and their StabiliTrak

    systems suffered from an inherent defect, were defectively designed and/or

    manufactured, would fail prematurely, and were not suitable for their intended

    use.

           74.     In failing to disclose the StabiliTrak Defect, Defendant has

    knowingly and intentionally concealed material facts and breached its duty not

    to do so.



                                             26
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19     PageID.27    Page 27 of 36




          75.   Defendant was under a duty to Plaintiffs and the other Class

    Members to disclose the defective nature of the Class Vehicles and their

    StabiliTrak systems because:

                a. Defendant was in a superior position to know the true state of

                   facts about the safety defect contained in the Class Vehicles and

                   their StabiliTrak systems;

                b. Plaintiffs and Class Members could not reasonably have been

                   expected to learn or discover that their StabiliTrak systems have

                   a dangerous safety defect until after they purchased the Class

                   Vehicles;

                c. Defendant knew that Plaintiffs and Class Members could not

                   reasonably have been expected to learn about or discover the

                   StabiliTrak Defect; and,

                d. Defendant actively concealed the defective nature of the Class

                   Vehicles and their StabiliTrak systems from Plaintiffs and

                   Class Members at the time of sale and thereafter.

          76.   The facts concealed or not disclosed by Defendant to Plaintiffs and

    the other Class Members are material because a reasonable person would have

    considered them to be important in deciding whether or not to purchase or lease

    Defendant’s Class Vehicles, or to pay less for them. Had Plaintiffs and other

    Class Members known that the Class Vehicles suffered from the StabiliTrak

                                          27
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19        PageID.28   Page 28 of 36




    Defect described herein, they would not have purchased or leased the Class

    Vehicles or would have paid less for them.

          77.    Defendant continued to conceal the defective nature of the Class

    Vehicles and their StabiliTrak systems even after Class Members began to

    report problems. Indeed, Defendant continues to cover up and conceal the true

    nature of this systematic problem today.

          78.    Defendant’s omissions of material facts, as set forth herein, also

    constitute “unfair” business acts and practices within the meaning of California

    Business and Professions Code section 17200 et seq., in that Defendant’s

    conduct was injurious to consumers, offended public policy, and was unethical

    and unscrupulous. Plaintiffs also assert a violation of public policy arising from

    Defendant’s withholding of material safety facts from consumers. Defendant’s

    violation of consumer protection and unfair competition laws resulted in harm

    to consumers.

          79.    By its conduct, Defendant has engaged in unfair competition and

    unlawful, unfair, and fraudulent business practices.

          80.    Defendant’s unfair or deceptive acts or practices occurred

    repeatedly in Defendant’s trade or business, and were capable of deceiving a

    substantial portion of the purchasing public.




                                           28
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19       PageID.29   Page 29 of 36




           81.   As a direct and proximate result of Defendant’s unfair and

    deceptive practices, Plaintiffs and Class Members have suffered and will

    continue to suffer actual damages.

           82.   Defendant has been unjustly enriched and should be required to

    make restitution to Plaintiffs and Class Members pursuant to sections 17203

    and 17204 of the Business & Professions Code.

           83.   Plaintiffs also seek an order enjoining the acts and practices

    described above.

           84.   Plaintiffs additionally seek attorneys’ fees and costs, and any other

    relief that the Court deems proper, due to Defendant’s violations of Section

    17200 as detailed above.

                            THIRD CAUSE OF ACTION

     (Fraudulent Omission on behalf of the Nationwide Class, or in the alternative,

                               the California Sub-Class)

           85.   Plaintiffs hereby incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint.

           86.   Plaintiffs bring this cause of action on behalf of themselves and on

    behalf of the members of the Nationwide Class, or, in the alternative, on behalf

    of the members of the California Sub-Class.




                                           29
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19      PageID.30    Page 30 of 36




          87.    Defendant knew or should have known that the Class Vehicles and

    their StabiliTrak systems were defectively designed and/or manufactured,

    would fail, and were not suitable for their intended use.

          88.    Defendant concealed from and failed to disclose to Plaintiffs and

    Class Members the defective nature of the Class Vehicles and their StabiliTrak

    systems.

          89.    Defendant was under a duty to Plaintiffs and Class Members to

    disclose the defective nature of the Class Vehicles and their StabiliTrak systems

    because:

                 a. Defendant was in a superior position to know the true state of

                    facts

                    about the safety defect contained in the Class Vehicles and

                    their StabiliTrak systems;

                 b. Plaintiffs and Class Members could not reasonably have been

                    expected to learn or discover that their StabiliTrak systems have

                    a dangerous safety defect until after they purchased the Class

                    Vehicles;

                 c. Defendant knew that Plaintiffs and Class Members could not

                    reasonably have been expected to learn about or discover the

                    StabiliTrak Defect; and,

                 d. Defendant actively concealed the defective nature of the Class

                                           30
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19     PageID.31    Page 31 of 36




                    Vehicles and their StabiliTrak systems from Plaintiffs and

                    Class Members at the time of sale and thereafter.

          90.    The facts concealed or not disclosed by Defendant to Plaintiffs and

    the other Class Members are material in that a reasonable person would have

    considered them to be important in deciding whether to purchase or lease

    Defendant’s Class Vehicles or pay a lesser price for them. Had Plaintiffs and

    Class Members known about the defective nature of the Class Vehicles and

    their StabiliTrak systems, they would not have purchased or leased the Class

    Vehicles, or would have paid less for them.

          91.    Defendant concealed or failed to disclose the true nature of the

    design and/or manufacturing defects contained in the Class Vehicles and their

    StabiliTrak systems in order to induce Plaintiffs and Class Members to act

    thereon.    Plaintiffs and the other Class Members justifiably relied on

    Defendant’s omissions to their detriment. This detriment is evident from

    Plaintiffs’ and Class Members’ purchase or lease of Defendant’s Class

    Vehicles.

          92.    Defendant continued to conceal the defective nature of the Class

    Vehicles and their StabiliTrak systems even after Class Members began to

    report the problems. Indeed, Defendant continues to cover up and conceal the

    true nature of the problem today.



                                          31
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19        PageID.32   Page 32 of 36




          93.    As a direct and proximate result of Defendant’s misconduct,

    Plaintiffs and Class Members have suffered and will continue to suffer actual

    damages.

                           FOURTH CAUSE OF ACTION

      (Unjust Enrichment on behalf of the Nationwide Class, or in the alternative,

                                   the California Sub-Class)

          94.    Plaintiffs hereby incorporate by reference the allegations

    contained in the preceding paragraphs of this Complaint.

          95.    Plaintiffs bring this cause of action on behalf of themselves and on

    behalf of the members of the Nationwide Class, or, in the alternative, on behalf

    of the members of the California Sub-Class.

          96.    As a direct and proximate result of its failure to disclose known

    defects, Defendant has profited through the sale and lease of the Class Vehicles.

    Although these vehicles are purchased through Defendant’s dealers, the money

    from the vehicle sales flows directly back to Defendant, to which it confers and

    unjust, substantial benefit.

          97.    As a direct and proximate result of its failure to disclose known

    defects in the Class Vehicles, Defendant also profited, at Plaintiffs’ and Class

    Members’ expense, from repeated and high-cost repairs that similarly confer an

    unjust, substantial benefit on Defendant through part sales and proprietary

    diagnostic tools.

                                              32
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19      PageID.33    Page 33 of 36




          98.   Defendant has been unjustly enriched due to the known defects in

    the Class Vehicles through money paid that earned interest or otherwise add to

    Defendant’s profits when it should have remained with Plaintiffs and Class

    Members.

          99.   As a result of the Defendant’s unjust enrichment, Plaintiffs and

    Class Members have suffered damages.

                               RELIEF REQUESTED

          100. Plaintiffs, on behalf of themselves and all others similarly situated,

    request that the Court enter judgment against Defendant, and issue an order

    providing the following relief:

                a. That Defendant provide notice, in a form pre-approved by

                    Plaintiffs, to all Class Members and, in the notice, offer to

                    repair, without charge, the StabiliTrak Defect contained in the

                    Class Vehicles;

                b. That Defendant provide notice, in a form pre-approved by

                    Plaintiffs, to all Class Members and, in the notice extend the

                    warranty for the Class Vehicles’ StabiliTrak systems to 10-

                    years/120,000-miles, whichever is later;

                c. That Defendant immediately cease the sale and lease of the

                    Class Vehicles at all of Defendant’s authorized dealerships

                    without first notifying the purchasers or lessees of the

                                          33
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19       PageID.34     Page 34 of 36




                   StabiliTrak Defect, and otherwise immediately cease to engage

                   in the violations of the law set forth above;

                d. That Defendant pay damages and restitution in an amount to be

                   proven at trial;

                e. An order certifying the proposed Class and Sub-Classes,

                   designating Plaintiffs as named representatives of the Class and

                   Sub-Classes, and designating the undersigned as Class

                   Counsel;

                f. A declaration that Defendant is financially responsible for

                   notifying all Class Members about the defective nature of the

                   Class Vehicles and their StabiliTrak systems;

                g. An award to Plaintiffs and Class Members of compensatory,

                   exemplary, and statutory damages, including interest, in an

                   amount to be proven at trial;

                h. A declaration that Defendant must disgorge, for the benefit of

                   the Class, all or part of the ill-gotten profits it received from the

                   sale or lease of the Class Vehicles, or make full restitution to

                   Plaintiffs and Class Members;

                i. An award of attorneys’ fees and costs, as allowed by law;

                j. An award of attorneys’ fees and costs pursuant to California

                   Code of Civil Procedure Section 1021.5;

                                           34
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19          PageID.35     Page 35 of 36




                  k. An award of pre-judgment and post-judgment interest, as

                     provided by law;

                  l. Leave to amend the Complaint to conform to the evidence

                     produced at trial; and

                  m. Such other relief as may be appropriate under the

                     circumstances.

                             DEMAND FOR JURY TRIAL

           Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a

    trial by jury of any and all issues in this action so triable as of right.

    Dated: January 18, 2019                   Respectfully submitted,

                                              /s/ E. Powell Miller
                                              E. Powell Miller (P39487)
                                              Sharon S. Almonrode (P33938)
                                              The Miller Law Firm, P.C.
                                              950 W. University Drive, Suite 300
                                              Rochester, MI 48307
                                              Tel: (248) 841-2200
                                              epm@millerlawpc.com
                                              ssa@millerlawpc.com

                                              Attorneys for Plaintiffs and Putative
                                              Class

                                              GREENSTONE LAW PC
                                              Mark Greenstone
                                              1925 Century Park East, Suite 2100
                                              Los Angeles, California 90067
                                              Tel: (310) 201-9156
                                              mgreenstone@greenstonelaw.com



                                              35
Case 4:19-cv-10186-MFL-SDD ECF No. 1 filed 01/18/19   PageID.36   Page 36 of 36




                                        GLANCY PRONGAY & MURRAY
                                        LLP
                                        Lionel Z. Glancy
                                        Marc L. Godino
                                        Danielle L. Manning
                                        1925 Century Park East, Suite 2100
                                        Los Angeles, California 90067
                                        Telephone: (310) 201-9150
                                        lglancy@glancylaw.com
                                        mgodino@glancylaw.com
                                        dmanning@glancylaw.com




                                        36
